         Case 3:20-cv-01035-SI        Document 183       Filed 09/23/20     Page 1 of 4




NAOMI SHEFFIELD, OSB #170601
Deputy City Attorney
naomi.sheffield@portlandoregon.gov
DENIS M. VANNIER, OSB #044406
Senior Deputy City Attorney
denis.vannier@portlandoregon.gov
RYAN C. BAILEY, OSB #130788
Deputy City Attorney
ryan.bailey@portlandoregon.gov
YOUNGWOO JOH, OSB #164105
Assistant Deputy City Attorney
youngwoo.joh@portlandoregon.gov
Portland City Attorney’s Office
1221 SW 4th Ave., Rm. 430
Portland, OR 97204
Telephone: (503) 823-4047
Facsimile: (503) 823-3089
Of Attorneys for Defendant City of Portland



                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington                3:20-cv-01035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU
LEWIS-ROLLAND; KAT MAHONEY;
SERGIO OLMOS; JOHN RUDOFF;                        AMENDED STIPULATED
ALEX MILAN TRACY; TUCK                            PRELIMINARY INJUNCTION
WOODSTOCK; JUSTIN YAU; and those
similarly situated,

               Plaintiffs,

       v.

CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,

               Defendants.

       Because of the October 31, 2020 expiration for the existing amended stipulated

preliminary injunction, Plaintiffs and Defendant City of Portland (“the City”) respectfully submit


PAGE 1 – AMENDED STIPULATED PRELIMINARY INJUNCTION
         Case 3:20-cv-01035-SI         Document 183        Filed 09/23/20     Page 2 of 4




this revised stipulated preliminary injunction, extending the duration until a decision is reached,

for the Court’s consideration. We have changed the language in paragraphs 8 and 9. The

amended stipulated preliminary injunction otherwise remains unchanged.

       Plaintiffs and Defendant City hereby jointly stipulate to the following preliminary

injunction, replacing the preliminary injunction entered on September 4, 2020 (ECF 169):

       1.       The City and its agents and employees, including but not limited to the Portland

Police Bureau and all persons acting under the direction of the Portland Police Bureau

(collectively, “the Police”), are enjoined from arresting, threatening to arrest, or using physical

force directed against any person whom they know or reasonably should know is a Journalist or

Legal Observer (as explained below), unless the Police have probable cause to believe that such

individual has committed a crime. For purposes of this Order, such persons shall not be required

to disperse following the issuance of an order to disperse, and such persons shall not be subject

to arrest for not dispersing following the issuance of an order to disperse. Such persons shall,

however, remain bound by all other laws. No Journalist or Legal Observer protected under this

Order may impede, block, or physically prevent the lawful activities of the Police.

       2.       The Police are further enjoined from seizing any photographic equipment, audio-

or video-recording equipment, or press passes from any person whom they know or reasonably
should know is a Journalist or Legal Observer (as explained below), or ordering such person to

stop photographing, recording, or observing a protest, unless the Police are also lawfully seizing

that person consistent with this Order. Except as expressly provided in Paragraph 3 below, the

Police must return any seized equipment or press passes immediately upon release of a person

from custody.

       3.       Pursuant to ORS 133.623, if Police seize property from a Journalist or Legal

Observer lawfully arrested under this Order, they shall, as soon thereafter as is reasonably

possible, make a written list of things seized and furnish a copy to the Journalist or Legal

Observer. If equipment seized in connection with an arrest of a Journalist or Legal Observer

lawfully seized under this Order is needed for evidentiary purposes, Police shall promptly seek a


PAGE 2 – AMENDED STIPULATED PRELIMINARY INJUNCTION
         Case 3:20-cv-01035-SI         Document 183        Filed 09/23/20     Page 3 of 4




search warrant, subpoena, or other court order for the same. If said search warrant, subpoena, or

court order is denied, or equipment seized in connection with an arrest is not needed for

evidentiary purposes, police shall immediately return it to its rightful possessor. Pursuant to ORS

133.633, Journalists or Legal Observers may seek return of property seized through a state-court

motion, through which the state court will make a determination whether the property can be

returned prior to the conclusion of a criminal investigation or criminal proceeding.

       4.      To facilitate the Police’s identification of Journalists protected under this Order,

the following shall be considered indicia of being a Journalist: visual identification as a member

of the press, such as by carrying a professional or authorized press pass or wearing a professional

or authorized press badge or distinctive clothing that identifies the wearer as a member of the

press. These indicia are not exclusive, and a person need not exhibit every indicium to be

considered a Journalist under this Order. The Police shall not be liable for unintentional

violations of this Order in the case of an individual who does not carry a press pass or wear a

press badge or distinctive clothing that identifies the wearer as a member of the press.

       5.      To facilitate the Police’s identification of Legal Observers protected under this

Order, the following shall be considered indicia of being a Legal Observer: wearing a green

National Lawyers’ Guild issued or authorized Legal Observer hat (typically a green NLG hat) or

wearing a blue ACLU issued or authorized Legal Observer vest.

       6.      The Police may issue otherwise lawful crowd-dispersal orders for a variety of

lawful reasons. The Police shall not be liable for violating this Order if a Journalist or Legal

Observer is incidentally exposed to crowd-control devices after remaining in the area where such

devices were deployed after the issuance by the Police of an otherwise lawful dispersal order.

       7.      Plaintiffs need not provide any security.

       8.      This Order shall remain in effect until this Court issues a final decision on the

legal issues underlying this preliminary injunction, unless otherwise modified or rescinded as

provided in Paragraph 9 below.




PAGE 3 – AMENDED STIPULATED PRELIMINARY INJUNCTION
         Case 3:20-cv-01035-SI        Document 183        Filed 09/23/20      Page 4 of 4




       9.      This stipulation is without prejudice to the respective legal positions of the parties

and without any party waiving any argument or the right to request modifications, clarifications,

or rescission of this injunction as circumstances may warrant.

       So stipulated:

Dated: September 23, 2020

                                                      By: /s/ Naomi Sheffield
                                                      DENIS M. VANNIER, OSB# 044406
                                                      Senior Deputy City Attorney
                                                      NAOMI SHEFFIELD, OSB# 170601
                                                      Deputy City Attorney
                                                      RYAN C. BAILEY, OSB# 130788
                                                      Deputy City Attorney
                                                      YOUNGWOO JOH, OSB# 164105
                                                      Assistant Deputy City Attorney

                                                      Attorneys for Defendant City of Portland


                                                      By: /s/ Matthew Borden
                                                      Matthew Borden, pro hac vice
                                                      J. Noah Hagey, pro hac vice
                                                      Athul K. Acharya, OSB No. 152436
                                                      Gunnar K. Martz, pro hac vice
                                                      BRAUNHAGEY & BORDEN LLP

                                                      Kelly K. Simon, OSB No. 154213
                                                      ACLU FOUNDATION OF OREGON

                                                      Attorneys for Plaintiffs


       The Court adopts the above Amended Stipulated Preliminary Injunction in this action.

       IT IS SO ORDERED.

Dated: _____________
                                                      Honorable Michael H. Simon




PAGE 4 – AMENDED STIPULATED PRELIMINARY INJUNCTION
